[Cite as State v. Wood, 2021-Ohio-2.]


                                       w COURT OF APPEALS
                                     FAIRFIELD COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



STATE OF OHIO                                     JUDGES:
                                                  Hon. W. Scott Gwin, P. J.
        Plaintiff-Appellee                        Hon. John W. Wise, J.
                                                  Hon. Patricia A. Delaney, J.
-vs-
                                                  Case No. 2020 CA 00023
DONALD L. WOOD

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Criminal Appeal from the Municipal Court,
                                               Case No. 18 TRC 0469


JUDGMENT:                                      Reversed



DATE OF JUDGMENT ENTRY:                        January 4, 2021



APPEARANCES:

For Plaintiff-Appellee                         For Defendant-Appellant

MITCHELL R. HARDEN                             ANDREW T. SANDERSON
ASSISTANT CITY PROSECUTOR                      BURKETT & SANDERSON, INC.
136 West Main Street                           738 East Main Street
Lancaster, Ohio 43130                          Lancaster, Ohio 43130
Fairfield County, Case No. 2020 CA 00023                                                     2


Wise, J.

       {¶1}    Appellant Donald Wood appeals the judgment of the Fairfield County

Municipal Court after entering a plea of no contest to one count of a Driving While Under

the Influence of Alcohol or Drugs. The relevant facts leading to this appeal are as follows.

                            STATEMENT OF THE FACTS AND CASE

       {¶2}    On August 12, 2017, Fairfield County deputies discovered Appellant passed

out behind the wheel of a vehicle at the scene of an automobile accident. At the scene,

Appellant appeared confused, and his eyes were glazed over. Appellant had a clear and

shiny residue dripping down the side of his mouth.

       {¶3}    In the car, deputies found a bottle of air duster on the driver side floorboard,

and Appellant admitted to “huffing” for about an hour. Additional air dusters were

discovered on the passenger floor board, with a receipt showing they had been purchased

that day. One of the air duster cans was ice cold and had frost on it, indicating recent use.

Deputies arrested Appellant after the investigation.

       {¶4}    On August 14, 2017, Defendant was charged with one count of felony

Abusing Harmful Intoxicants in violation of R.C. 2925.31 in the Fairfield County Common

Pleas Court.

       {¶5}    On January 12, 2018, Appellant was charged with one count of

misdemeanor Driving While Under the Influence of Alcohol or Drugs in violation of

4511.19(A)(1)(a) in the Fairfield County Municipal Court. However, Appellant was not

successfully served with the Driving While Under the Influence of Alcohol or Drugs charge

until May 15, 2018.
Fairfield County, Case No. 2020 CA 00023                                                3


       {¶6}   The felony and the misdemeanor case proceeded independently of each

other. The Driving While Under the Influence of Alcohol or Drugs charge was scheduled

for trial on July 11, 2018. Appellant failed to appear, and a bench warrant was issued for

Appellant’s arrest.

       {¶7}   On October 1, 2018, Appellant entered a guilty plea to the felony Abusing

Harmful Intoxicants charge in Fairfield County Common Pleas Court.

       {¶8}   On December 6, 2019, the Municipal Court recalled its warrant and set a

trial date for February 13, 2020.

       {¶9}   On February 5, 2020, Appellant filed two separate motions to dismiss

alleging that the Driving While Under the Influence of Alcohol or Drugs charge should be

dismissed for both double jeopardy and speedy trial violations.

       {¶10} On February 27, 2020, the trial court overruled Appellant’s motions to

dismiss.

       {¶11} On May 20, 2020, Appellant entered a plea of no contest to the Driving

While Under the Influence of Alcohol or Drugs charge.

                                    ASSIGNMENTS OF ERROR

       {¶12} On May 21, 2020, Appellant filed a notice of appeal. He herein raises the

following sole assignment of error.

       {¶13} “I. THE TRIAL COURT COMMITTED HARMFUL ERROR IN FAILING TO

DISMISS THE CHARGES AGAINST THE DEFENDANT-APPELLANT.”
Fairfield County, Case No. 2020 CA 00023                                                     4


                                                   I.

                            a. Speedy Trial Bar to Further Prosecution

          {¶14} Appellant argues the trial court erred in allowing his prosecution in violation

of his right to a speedy trial. We agree.

          {¶15} Speedy trial provisions are mandatory and are encompassed within the

Sixth Amendment to the United States Constitution. The availability of a speedy trial to a

person accused of a crime is a fundamental right made obligatory on the states through

the Fourteenth Amendment. State v. Ladd, 56 Ohio St.2d 197, 200, 383 N.E.2d 579

(1978). “The statutory speedy trial provisions, R.C. 2945.71 et seq., constitute a rational

effort to enforce the constitutional right to a public speedy trial of an accused charged with

the commission of a felony or a misdemeanor and shall be strictly enforced by the courts

of this state.” State v. Pachay, 64 Ohio St.2d 218, 416 N.E.2d 589 (1980), syllabus.

          {¶16} R.C. 2945.71(B) provides, “a person against whom a charge of

misdemeanor, other than a minor misdemeanor, is pending in a court of record, shall be

brought to trial * * * within ninety days after the person’s arrest or the service of summons.”

          {¶17} R.C. 2945.71(C) provides, “[a] person against whom a charge of felony is

pending * * * [s]hall be brought to trial within two hundred seventy days after the person’s

arrest.

          {¶18} R.C. 2845.71(D) provides, “[a] person against whom one or more charges

of different degrees * * * all of which arose out of the same act or transaction, are pending

shall be brought to trial on all charges within the time period required for the highest

degree of offense charged[.]”
Fairfield County, Case No. 2020 CA 00023                                                      5


         {¶19} A speedy-trial claim involves a mixed question of law and fact. State v.

Larkin, 5th Dist. Richland No. 2004-CA-103, 2005-Ohio-3122. As an appellate court, we

must accept as true any facts found by the trial court and supported by competent,

credible evidence. We apply a de novo standard of review with regard to legal issues.

         {¶20} When reviewing the legal issues presented in a speedy-trial claim, we must

strictly construe the relevant statutes against the state. Brecksville v. Cook, 75 Ohio St.3d

53, 57, 661 N.E.2d 706, 709 (1996); State v. Colon, 5th Dist. Stark No. 09-CA-232, 2010-

Ohio-2326, ¶12.

         {¶21} “[S]ubsequent charges made against an accused would be subject to the

same speedy-trial constraints as the original charges, if additional charges arose from the

same facts as the first indictment.” State v. Baker, 78 Ohio St.3d 108, 110, 1997-Ohio-

229, 676 N.E.2d 883 (1997), citing State v. Adams, 43 Ohio St.3d 67, 68, 538 N.E.2d

1025 (1989). “ ‘When new and additional charges arise from the same facts as did the

original charge and the state knew of such facts at the time of the initial indictment, the

time within which the trial is to begin on the additional charge is subject to the same

statutory limitations period that is applied to the original charge.’ ” Id. at 111, citing Adams

at 68.

         {¶22} Below are the pertinent dates:

         {¶23} On August 12, 2017, Appellant was originally arrested.

         {¶24} On August 14, 2017, Appellant was indicted in Fairfield County Common

Pleas Court for Abusing Harmful Intoxicants, a felony.

         {¶25} On January 12, 2018, Appellant was indicted in Fairfield County Municipal

Court for Driving Under the Influence of Alcohol or Drugs, a misdemeanor.
Fairfield County, Case No. 2020 CA 00023                                                  6


        {¶26} On May 15, 2018, Appellant is successfully served with the misdemeanor

charge.

        {¶27} On July 11, 2018, Appellant failed to appear on the scheduled trial date.

        {¶28} On October 1, 2018, Appellant entered a plea of guilty on the felony case in

Fairfield County Common Pleas Court.

        {¶29} On December 6, 2019, the misdemeanor case was recalled and scheduled

for trial.

        {¶30} On February 5, 2020, Appellant files motions to dismiss on the grounds of

double jeopardy and speedy trial violations.

        {¶31} On February 27, 2020, the trial court overruled both motions.

        {¶32} On May 20, 2020, Appellant entered a plea of no contest to the

misdemeanor charge.

        {¶33} According to Baker, the subsequent misdemeanor charge would be subject

to the same statutory limitation period as the originally filed felony charge, 270 days from

the indictment on August 14, 2017. This matter was not brought to trial until July 11, 2018.

Therefore, a total time of 330 days had elapsed, exceeding the speedy trial statutory

limitation of the originally charged felony.

        {¶34} Appellee does not present any evidence that they did not possess the facts

necessary to bring the Driving While Under the Influence of Alcohol or Drugs charge at

the time Appellee brought the Abusing Harmful Intoxicants charge. Additionally, the

record does not contain any support that the statutory time extensions in R.C. 2945.72

apply to the time period from August 14, 2017, to July 11, 2018.
Fairfield County, Case No. 2020 CA 00023                                              7


       {¶35} Therefore, we sustain Appellant’s Sole Assignment of Error, and we reverse

Appellant’s conviction based upon a violation of his speedy trial rights.

       {¶36} Appellant’s Sole Assignment of Error is granted.

                    b. Double Jeopardy Bar to Subsequent Prosecution.

       {¶37} Due to our disposition of Appellant’s speedy trial as a bar to further

prosecution issue, we find Appellant’s double jeopardy bar to subsequent prosecution

issue to be moot.

       {¶38} For the foregoing reasons, the judgment of the Municipal Court of Fairfield

County, Ohio, is hereby reversed.



By: Wise, J.

Gwin, P. J., and

Delaney, J., concur.


JWW/br 1229